Citation Nr: 0735535	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of bilateral sagittal split osteotomy with 
hydroxyl apatite augmentation of the mandibular alveolar 
ridge and callous, left mandibular split thickness skin 
graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service as a Merchant Marine between July 
1944 and August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2005 rating decision, the RO granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for status post 
bilateral sagittal split osteotomy with hydroxyl apatite 
augmentation of the mandibular alveolar ridge and callous of 
a left mandibular split thickness skin graft.  A 10 percent 
evaluation was assigned.  The veteran expressed his 
disagreement with the assigned evaluation.  

Review of the record reveals that the veteran underwent 
bilateral sagittal split osteotomy in 1989, with 
hydroxylapatite augmentation of the mandibular alveolar ridge 
six months later.  Complete dentures were fabricated in 1990, 
but the patient was unable to wear the lower denture due to 
inadequate vestibular and floor of mouth depth.  In August 
1991 the veteran underwent mandibular vestibuloplasty with 
lowering of the floor of the mouth.  In November 1991 he 
underwent exploration of the lingual soft tissue due to an 
indurated area of the mandible.  Laser excision of a skin 
graft callous was conducted in September 2000.

The Board observes that a VA examination was conducted in May 
2005.  The examiner noted that he had not reviewed the 
medical records.  With respect to the physical examination, 
the examiner indicated that there was loss of the body of the 
maxilla or mandible, but did not state the extent of that 
loss.  He also reported bone loss in the form of edentulous 
atrophy, but did not describe the location or extent of that 
loss.  Moreover, the examiner did not address whether there 
was malunion or nonunion of the mandible.  The Board 
concludes that the evidence is insufficient to determine 
whether a higher evaluation is warranted for the veteran's 
dental disability.  Accordingly, a comprehensive examination 
should be accomplished.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA dental 
examination to determine the nature and 
extent of his dental disability.  Upon 
review of the record and examination, the 
examiner should indicate whether there is 
loss of the mandible, and if so, the 
percentage of loss.  If the loss amounts 
to more than one half of the veteran's 
mandible, the examiner should indicate 
whether such loss involves 
temporomandibular articulation.  

The examiner should indicate whether 
there is nonunion of the mandible, and if 
so, state whether such nonunion is 
moderate or severe.  

The examiner should indicate whether 
there is malunion, and if so, state 
whether such malunion results in slight, 
moderate, or severe displacement.  

The examiner should also report the 
extent of any limitation of inter-incisal 
range of motion in millimeters.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



